Title: Thomas Jefferson to George Wyche, 10 November 1818
From: Jefferson, Thomas
To: Wyche, George


          
            Sir
            Monticello
Nov. 10. 18.
          
          Age and it’s consequent infirmities of body & relaxation of mind, oblige me to excuse myself from all correspondence. I am no longer equal to it. I will answer however your enquiries respecting my admeasurement of the heights of the peaks of Otter. this was done about 3. years ago with an excellent Ramsden’s Theodolite of 3½ I. radius, having a Nonius dividing the degrees to 3′ minutes but shewing distinctly enough to 1½′ with two telescopes & cross spirit levels. I got a base of 1¼ mile along the low grounds of the Little Otter in the lands of mr Clarke & mr Donald, nearly parallel with the two mountains and about 4. miles from the points in their base vertically under their summits. there was a descent of 15.f. in the length of the base, which was taken into calculation. I got also a cross base of 55100 of a mile, crossing the other and pointing directly to the sharp peak. I found the height of the sharp peak above the bed of the river 2946½ feet, that of the flat peak 3103.½ f. the distance between the two summits 9507¾ f.
          Two observations with a Sextant gave for a mean of the latitude of the sharp peak 37°–28′–50″.
          Your indulgence will, I am sure, excuse the necessary brevity of this answer and accept the assurance of my great esteem & respect.
          Th: Jefferson
        